Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) John P. Brown,                                   )
  (2) Desgagnés, Brown, et Associés Inc.,              )
                                                       )
                                Plaintiffs,            )
                                                       )
  v.                                                   )       Case No. 4:20-cv-00278-JFH-FHM
                                                       )
  (1) Kruger Family Holdings, II, LLC                  )
  an Oklahoma limited liability company,               )       JURY TRIAL DEMANDED
  (2) Warren F. Kruger,                                )
  (3) David Kruger,                                    )
  (4) Trienda Holdings, L.L.C.                         )
  an Oklahoma Limited Liability Company,               )
  (5) Kruger Family Industries, LLC,                   )
  an Oklahoma Limited Liability Company                )
   (f/k/a Kruger-Brown Holdings, LLC),                 )
                                                       )
                                Defendants.            )

                                              COMPLAINT

           For their claims against Defendants, Plaintiffs John P. Brown and Desgagnés, Brown, et

  Associés Inc. (collectively referred to herein as “Brown”) allege and state as follows.

                                   Parties, Jurisdiction and Venue

           1.     Plaintiff John P. Brown resides in Laval, Canada.

           2.     Plaintiff Desgagnés, Brown, et Associés Inc. is a Canadian corporation with its

  headquarters in Laval, Canada.

           3.     Defendant Kruger Family Holdings, II, LLC (“KFH”) is an Oklahoma limited

  liability company with its principal offices located at 1613 East 15th Street, Tulsa, Oklahoma,

  74120. Upon information and belief, all members of KFH are citizens of the United States.

           4.     On information and belief Defendants Warren Kruger, David Kruger, and Kruger

  Family Holdings, II, LLC, maintain an office in Tulsa, Oklahoma. (Defendants Warren Kruger,




  {2138356;}
Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 2 of 11




  David Kruger, and Kruger Family Holdings, II, LLC will be referred to collectively as the “Kruger

  Defendants.”).

           5.      Defendant Trienda Holdings, L.L.C. (“Trienda”) is an Oklahoma limited liability

  company and therefore resides in this District. Upon information and belief, Trienda is wholly

  owned by Defendant Kruger Family Industries, LLC.

           6.      Defendant Kruger Family Industries, LLC (“KFI”) is an Oklahoma limited liability

  company. On information and belief Kruger Family Industries, LLC was formerly known as

  Kruger-Brown Holdings, LLC.

           7.      Venue is proper in this Court under 28 U.S.C. § 1391 (a)(1) and 1400(b).

           8.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 in that there is complete

  diversity between Brown and Defendants and the amount in controversy exceeds $75,000,

  exclusive of interest and costs.

           9.      This Court has personal jurisdiction over Defendants.


                                          Factual Allegations

           10.     Brown is skilled in the art of polymer formulations. Brown was employed in the

  plastics industry throughout his career, including as the Executive Vice President of Flexible

  Packaging Corporation, President and CEO of Solpast Inc. and President of PolyChem Products

  Ltd.

           11.     Brown and the Krugers met through their involvement in the plastics industry. For

  several years prior to 2013, Brown provided consulting services to the Krugers and their business,

  Greystone Logistics, LLC (manufacturer of plastic delivery pallets).

           12.     In 2013, the Krugers became interested in purchasing the assets of a company in

  receivership - Lexington Logistics, LLC. Lexington’s assets included plastics manufacturing


                                                   2
  {2138356;}
Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 3 of 11




  equipment. The Krugers’ plan was to take the Lexington assets and roll them into a new entity,

  Trienda. The Krugers wanted Mr. Brown to go into business with them. The Krugers anticipated

  that Trienda could utilize the Lexington equipment along with a Brown-developed formula for

  producing less expensive plastic resin (“the Brown Formula”). The economic success of Trienda

  would largely be dependent on the successful development and use of the Brown Formula in the

  manufacture of Trienda’s product.

           13.   Brown and Defendants negotiated a Memorandum of Agreement (the

  “Agreement”) regarding their plan to go into business together, buying the Lexington assets, and

  forming Trienda. See Agreement attached as Exhibit 1. Per the Agreement, Brown provided a

  $250,000 loan to Defendants, which allowed Defendants to obtain financing for the asset purchase.

  Also per the Agreement, Brown’s loan was converted to a 12% minority interest in Trienda.

  Thereafter ownership of Trienda was transferred to Kruger Brown Holdings, LLC (“Kruger-

  Brown”).

           14.   Brown held a minority interest in Kruger Brown and was the CEO of Trienda as

  well as another entity acquired by Kruger-Brown—The Penda Form Company. David Kruger is

  President of Trienda and The Penda Form Company.

           15.   Importantly, the Agreement further provided that Brown would receive a royalty in

  perpetuity on any resin produced on behalf of Trienda using the Brown formula. See Exhibit 1, p.

  3, para. 3 (d) (“That BROWN is to receive 1 USD ccp (cent per pound) royalty, in perpetuity, on

  any resin material black master batch produced on behalf of Trienda Holdings LLC;”).

           16.   For Brown, the royalty provision was the lynch pin of his agreement with the

  Krugers. Without the royalty payments, Brown would never have agreed to go into business with

  the Krugers.



                                                 3
  {2138356;}
Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 4 of 11




           17.   Defendants agreed to Brown’s demand for a royalty because Brown’s expertise and

  involvement in the business venture was necessary to induce Defendants’ lenders to provide

  financing and vendors to supply polyethylene material.

           18.   After the Lexington transaction closed, extrusion, conveying and storage

  equipment, owned by Trienda, was installed at the Kruger’s Greystone Logistics facility. There,

  as the result of hundreds, if not thousands, of hours of work by Brown, the Brown Formula was

  successfully implemented and resin was produced for sale to Trienda.

           19.   The price for the Brown Formula resin sold to Trienda included a markup for the

  royalty payable to Brown. Royalty payments to Brown were slow to begin, but Brown eventually

  began receiving royalties on the Greystone produced Brown Formula resin sold to Trienda.

           20.   Meanwhile Brown oversaw the design and installation of equipment necessary for

  producing the Brown Formula resin at Trienda’s facility. Shortly after the Trienda process was up

  and running, however, in December 2017, David Kruger informed Brown that Brown would no

  longer be receiving the royalty payments specified in the Agreement. Kruger inexplicably took the

  position that Brown had waived his right to the royalty.

           21.   Brown never signed any document modifying the terms of the Agreement.

  Moreover, prior to Brown completing the installation of equipment to produce the Brown Formula

  resin at Trienda, the Krugers never mentioned to Brown that he had somehow waived his royalty

  right and would no longer be receiving royalty on the Brown Formula resin produced by Trienda.

           22.   Through December 2018 the unpaid royalties due Brown exceed $425,000.00.

  Additional royalty continues to accrue.

           23.   Due to the Krugers’ failure to pay Brown’s royalty, in January 2019, Brown filed

  suit in this Court against Defendants Warren and David Kruger and KFH (collectively, “Kruger



                                                  4
  {2138356;}
Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 5 of 11




  Defendants”). The case, styled John P. Brown v. Kruger Family Holdings, II, LLC, Warren F.

  Kruger, and David Kruger, 19-CV-48-GKF-JFJ (herein, “First Lawsuit”), sought recovery based

  on breach of contract, unjust enrichment, and breach of fiduciary duty theories.

           24.   The Kruger Defendants moved to dismiss certain of the claims in the First Lawsuit,

  but the Court denied their motion. After that, the Kruger Defendants sought to negotiate a

  settlement with Brown by which the Kruger Defendants would purchase Brown’s ownership

  interest in Kruger-Brown Holdings, LLC (parent company of Trienda and PendaForm) and

  Trienda Real Estate, LLC. The settlement included a sum for Brown’s royalty claim, a buy-out of

  Brown’s consulting contract with Trienda and PendaForm, and a buy-out of Brown’s ownership

  interests in Kruger-Brown Holdings and Trienda Real Estate, LLC. In exchange for the settlement

  payment, Brown provisionally released his claims, including his right to receive a royalty for

  Trienda’s use of the Brown Formula. Brown also agreed to a five year non-compete as part of the

  settlement. The settlement amount was to be paid to Brown by Trienda in monthly installments

  beginning November 1, 2019, and continuing over a period of years. The settlement and buy-out

  agreements further provided that if Trienda’s lenders prohibited Trienda from making Brown’s

  settlement payments, then in that event KFH would be responsible for making the monthly

  settlement payments to Brown. The backstop was a key factor in Brown agreeing to the settlement

  terms, and, in particular the non-compete clause—which Brown has honored.

           25.   After the settlement agreements were signed, Brown dismissed his First Lawsuit

  without prejudice—in accordance with the terms of the settlement agreements, which provided

  that Brown’s release of claims was provisional only until such time as the settlement payments

  were paid in full.




                                                  5
  {2138356;}
Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 6 of 11




           26.      On February 25, 2020, the United States Patent and Trademark Office issued U.S.

  Patent No. 10,570,276 entitled “High Molecular Weight Polyethylene Composition, Product and

  Process of Making Same” (hereinafter, the “‘276 Patent”). A copy of the ‘276 Patent is attached

  hereto as Exhibit 2.

           27.      Neither Trienda nor KFH made the settlement payments that were due on April 1 ,

  May1, and June 1st 2020.

           28.      On April 3, 2020, Brown sent Trienda and the Krugers a Notice of Default (Exhibit

  3). To date the default has not been cured; however, Trienda continues to utilize the Brown

  Formula, including processes covered by the ‘276 Patent, without any compensation to Brown.


                                       CLAIMS FOR RELIEF

                     Count I - Breach of Contract Against The Kruger Defendants

           29.      Brown incorporates each and every preceding allegation in this Complaint.

           30.      The Agreement is a valid and binding contract. By its terms, the Agreement is to

  be governed and interpreted by the laws of the Province of Quebec, Canada.

           31.      The Kruger Defendants’ refusal to provide Brown with royalty payments based on

  the production of the Brown Formula resin by Trienda is a breach of the Agreement.

           32.      As a result of the Kruger Defendants’ breach, Brown has suffered damages,

  including but not limited to unpaid royalties.

                 Count II - Unjust Enrichment Against the Kruger Defendants and KFI

           33.      Brown incorporates each and every preceding allegation in this Complaint.

           34.      The Kruger Defendants own and control Trienda’s parent entity, KFI (Kruger

  Family Industries, LLC f/k/a Kruger-Brown Holdings, LLC). As such the Kruger Defendants and




                                                    6
  {2138356;}
Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 7 of 11




  KFI derive benefit from Trienda’s continuing use of the Brown Formula, even though Brown is

  not being compensated for Trienda’s use of the Brown Formula.

           35.      The Kruger Defendants and KFI have relied on Brown’s experience and reputation

  in order to further their business interests and obtain financing for their ventures, notwithstanding

  their intention to withhold royalty payments to Brown.

           36.      In equity and good conscience, the Kruger Defendants and KFI are not entitled to

  retain the benefit resulting from Trienda’s royalty-free use of the Brown Formula.

           37.      The Kruger Defendants and KFI should be required to provide an accounting of all

  Brown Formula resin, and to pay royalty to Brown on all such resin as per the Agreement. The

  Kruger Defendants and KFI should also be ordered to disgorge their share of all profits stemming

  from Trienda’s use of the Brown Formula.

                 Count III - Breach of Fiduciary Duty Against The Kruger Defendants

           38.      Brown incorporates each and every preceding allegation in this Complaint.

           39.      The business relationship between Brown and the Kruger Defendants amounted to

  a joint venture. As such the Kruger Defendants owed fiduciary duties to Brown, and were required

  to act with the utmost of good faith in all their dealings with Brown.

           40.      The Kruger Defendants never informed Brown of their intentions to stop paying his

  royalty also and never mentioned to Brown that his royalty rights might be impacted by various

  Trienda transactions—until after Brown had completed installation of equipment necessary to

  produce the Brown Formula resin at Trienda.

           41.      The Kruger Defendants’ actions are a breach of their duty to deal with Brown with

  the utmost of good faith.

           42.      Brown has been damaged by the Kruger Defendants’ breach of duty.



                                                    7
  {2138356;}
Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 8 of 11




           43.    The Court should award actual and punitive damages due to the Kruger Defendants’

  intentional disregard of Brown’s rights.

                 Count IV -- Declaratory Judgment Against The Kruger Defendants

           44.    Brown incorporates each and every preceding allegation in this Complaint.

           45.    The Agreement is a valid and existing contract between Brown and the Kruger

  Defendants.

           46.    The Agreement explicitly provides that Brown is entitled to royalties on the Brown

  Formula resin produced on behalf of Trienda in perpetuity.

           47.     The Kruger Defendants deny that Brown is entitled to continuing royalties,

  claiming that Brown waived his right to receive royalties.

           48.     Brown has a tangible interest in obtaining a declaratory judgment on this issue.

           49.    Therefore, a justiciable controversy currently exists and is ripe for adjudication.

           Count V-- Breach of Settlement Agreements Against The Kruger Defendants

           50.    Brown incorporates each and every preceding allegation in this Complaint.

           51.    By their actions the Kruger Defendants have breached the terms of the Confidential

  Settlement Agreement and Mutual Release of All Claims, and the Repurchase Agreement both

  dated October 31, 2019.

           52.    Brown has been damaged by the breach of the above referenced settlement

  agreements.

                 Count VI -- Patent Infringement Against Trienda Holdings, L.L.C.

           53.    Brown incorporates each and every preceding allegation in this Complaint.

           54.    This claim arises under the patent laws of the United States, 35 U.S.C. §§ 100 et

  seq., particularly at least §§ 271, 281 through 285, and 295 of Title 35 of the United States Code.



                                                    8
  {2138356;}
Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 9 of 11




           55.    Desgagné, Brown et Associés Inc. is the sole owner, by assignment, of all right,

  title and interest in and to the ‘276 Patent.

           56.    Trienda manufactures and sells certain polyethylene products, namely pallets.

           57.    Trienda utilizes certain compositions and processes in order to prepare and

  manufacture its polyethylene products.

           58.    Upon information and belief, such compositions, processes and products fall within

  the scope of the claims of the ‘276 Patent, including at least claims 1, 13 and 15. Claim 1 of which

  reads as follows:

           1.     A composition comprising:

           i)     a first virgin polyethylene resin, having a bimodal molecular weight
                  distribution which is high molecular weight (HMW), having a high load
                  melt index measured according ASTM D-1238 (HLMI) of from about 1 to
                  6 g/10 min; and comprising a particle size distribution of less than about 50
                  µm

           ii)    a second virgin polyethylene resin, an HLMI from about 20-70 g/10 min, a
                  melt flow index measured according ASTM D-1238 (MFI) of from about
                  0.20-0.60 g/10 min, and comprising a particle size distribution of less than
                  about 50 µm;

           iii)   a first post-consumer polyethylene resin, having a MFI of from about 0.10-
                  0.70 g/10 min;

           iv)    second post-consumer polyethylene resin, which is HMW, and having a
                  HLMI of from about 4-8 g/10 min; and

           v)     polyethylene antioxidant.

           59.    Trienda has not received authorization, license or permission to practice the

  inventions claimed in the ‘276 Patent.

           60.    Trienda has infringed and continues to infringe the ‘276 Patent, including but not

  limited to claims 1, 13 and 15, but making, having made, using, selling, importing, offering to sell

  within the United States, or actively inducing others to make use, sell, import or offer to sell within


                                                    9
  {2138356;}
Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 10 of 11




   the United States, compositions, products and/or processes that practice the inventions as claimed

   in the ‘276 Patent.

            61.     Trienda has infringed and continues to infringe the ‘276 Patent directly and through

   acts of contributory infringement or inducement in violation of 35 U.S.C. § 271.

            62.     As a result of Trienda’s infringement, Brown has suffered and continues to suffer

   damages in an amount to be determined at trial.

            63.     Unless Brown receives preliminary and permanent injunctive relief enjoining

   Trienda’s infringement, Brown will be irreparably injured.

            64.     Upon information and belief, the infringement of the ‘276 Patent has been willful

   and deliberate, such that Brown’s damages should be increased up to three times the amount

   assessed.

            65.     In addition, upon information and belief, Trienda’s conduct as addressed herein

   renders this an exceptional case under 35 U.S.C. § 285, thus entitling Brown to an award of

   attorney fees.

                                             Prayer for Relief

            Brown prays for a judgment: (1) declaring the rights and obligations of the parties

   according to the Agreement, including that Brown is entitled to payment of royalty under the

   Agreement; (2) awarding Brown his damages accruing from unpaid royalties, which amount

   exceeded $425,000.00 at the commencement of the First Lawsuit, plus pre-judgment interest; (3)

   ordering Defendants to disgorge all benefits derived from use of the Brown Formula resin; (4)

   declaring that Trienda has infringed the ‘276 Patent and declaring that Trienda and its officers,

   directors, employees, and all others acting under its direction or control be preliminary and

   permanently enjoined and restrained from infringing the ‘276 Patent; an accounting to Brown for



                                                     10
   {2138356;}
Case 4:20-cv-00278-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 11 of 11




   all gains, profits, and advantages derived from infringement of the ‘276 Patent; compensatory

   damages for patent infringement in an amount to be determined at trial, but in no event less than a

   reasonable royalty, together with interest and costs; punitive damages and increased damages of

   treble the amount of actual damages; and (5) awarding Brown his attorneys fees and costs, and all

   other legal and equitable relief to which Brown may be entitled.


                                                        Respectfully submitted,

                                                        s/ Todd A. Nelson
                                                        Mia Vahlberg, OBA #20357
                                                        Todd A. Nelson, OBA #15317
                                                        Barbara Moschovidis, OBA #31161
                                                        GABLEGOTWALS
                                                        1100 ONEOK Plaza
                                                        100 West Fifth Street
                                                        Tulsa, OK 74103-4217
                                                        Telephone:    (918) 595-4800
                                                        Facsimile:    (918) 595-4990
                                                        Email: mvahlberg@gablelaw.com
                                                               tnelson@gablelaw.com
                                                               bmoschovidis@gablelaw.com

                                                        ATTORNEYS FOR PLAINTIFFS




                                                   11
   {2138356;}
